People v Frey (2018 NY Slip Op 00690)





People v Frey


2018 NY Slip Op 00690


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


118 KA 16-02160

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANDREW FREY, DEFENDANT-APPELLANT. 


JAMES S. KERNAN, PUBLIC DEFENDER, LYONS (ROBERT TUCKER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
MICHAEL CALARCO, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF COUNSEL), FOR RESPONDENT.

	Appeal from a judgment of the Wayne County Court (Dennis M. Kehoe, J.), rendered October 7, 2016. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, a class D felony. 
Now, upon reading and filing the stipulation of discontinuance signed by defendant on January 8, 2018 and by the attorneys for the parties on January 8 and 9, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court